Evidence of a parol contract was properly stricken out after the production of the letter of employment, especially as there was no objection on the part of the plaintiff, and the acts of the intestate were entirely consistent with the contract shown by the latter, viz.: a contract for employment and wages by the month. He stopped work before the first of June; was paid up to that day; went home; gave no intimation that he considered himself in the employ of the company, but acted in every respect as if he considered his employment to have ceased on the first of June. I do not *Page 160 
think there was any question in the case for the jury to pass upon. The only exceptions of the appellant are to the refusal of the court to submit the case to the jury and its decision to dismiss the complaint, both of which rulings were clearly right.
The judgments of the Circuit and of the General Term should be affirmed.
All concur.
Judgment affirmed. *Page 161